United States Court of Appeals
                          FOR THE EIGHTH CIRCUIT
                                 _____________

                                  No. 96-3386
                                 _____________

Teamsters National Freight Industry      *
Negotiating Committee, on behalf of      *
Teamster Local Unions with Churchill     *
Truck Lines Contracts; Virgil Howe;      *
Gary Southers; John Hogan; Rosetta       *
G. Cavan,                                * Appeal from the United States
                                         * District Court for the Western
             Plaintiffs - Appellants,    * District of Missouri.
                                         *
     v.                                  * [PUBLISHED]
                                         *
Churchill Truck Lines, Inc.,             *
                                         *
             Defendant - Appellee.       *
                                   _____________

                               Submitted: April 16, 1997
                                   Filed: August 15, 1997
                                _____________

Before FAGG, FLOYD R. GIBSON, and MURPHY, Circuit Judges.
                           _____________

PER CURIAM.

       In this class action case, appellant Teamsters National Freight Industry
Negotiating Committee ("Teamsters"), among others, contends that appellee Churchill
Truck Lines, Inc. ("Churchill") violated the Worker Adjustment and Retraining
Notification Act, 29 U.S.C. §§ 2101-2109 (1994) (the "WARN Act"), when the
company failed to give sixty days notice before permanently closing its trucking
operations. Churchill concedes that it did not comply with the notification requirements
customarily prescribed by the WARN Act, but it maintains that it is shielded from
liability by the statute's exceptions applicable to closings or mass layoffs related to
strikes, see id. § 2103(2), or caused by "business circumstances that were not
reasonably foreseeable as of the time that notice would have been required,” id. §
2102(b)(2)(A). After conducting a two day bench trial, the district court,1 in a published
opinion, agreed with Churchill that both proffered exceptions served to excuse the
company's failure to give notice within the normal sixty day window. See Teamsters
Nat'l Freight Indus. Negotiating Comm. v. Churchill Truck Lines, Inc., 935 F. Supp.
1021, 1025-27 (W.D. Mo. 1996). We affirm.

       The district court's opinion is thorough and well-reasoned, and we have nothing
more to add. The court's factual findings are not clearly erroneous, see id. at 1022-25,
and we believe that it properly interpreted and applied the WARN Act exceptions
relevant to this case, see id. at 1025-27. None of Teamsters's challenges to the court's
analysis of the Act has more than a semblance of merit. Moreover, the court did not
abuse its discretion when it denied Teamsters's belated request, made under Rule 39(b)
of the Federal Rules of Civil Procedure, for a jury trial. See Littlefield v. Fort Dodge
Messenger, 614 F.2d 581, 585 (8th Cir.), cert. denied, 445 U.S. 945 (1980).

       Based on our careful consideration of the record, the parties' briefs, and the
pertinent authorities, we have concluded that an extended discussion of Teamsters's
claims would serve no useful purpose. Accordingly, we summarily affirm the district
court's judgment. See 8th Cir. R. 47B.

      AFFIRMED.



      1
       The HONORABLE JOSEPH E. STEVENS, JR., Senior United States District
Judge for the Western District of Missouri.

                                           -2-
A true copy.



      Attest:



               CLERK, U. S. COURT OF APPEALS, EIGHTH CIRCUIT




                              -3-